                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Robert H.,                                      )
                                                )
                       Plaintiff,               )
                                                )             Case No.: 19-cv-50114
               v.                               )
                                                )             Mag. Judge Margaret J. Schneider
Andrew Saul,                                    )
Commissioner of Social Security,                )
                                                )
                       Defendant.               )

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Robert H. appeals a denial of disability insurance benefits and supplemental
security income. For the reasons set forth below, his motion for summary judgment, Dkt. 26, is
granted and the Commissioner’s motion for summary judgment, Dkt. 33, is denied. The decision
of the Administrative Law Judge is reversed and the case is remanded.

                                        BACKGROUND

       Plaintiff Robert H. (“Plaintiff”) submitted applications for disability insurance benefits and
supplemental security income on December 3, 2014, which were completed with the Social
Security Administration on December 5 and December 18, 2014. R. 165-72. Plaintiff’s claims
were initially denied on April 15, 2015, and upon reconsideration on August 28, 2015. R. 76, 95.
Following a hearing on October 27, 2016, Administrative Law Judge (“ALJ”) Cynthia Bretthauer
issued an opinion denying benefits on December 21, 2016. R. 33, 13. Plaintiff appealed the
decision, and on March 20, 2018, the District Court remanded the case based on the parties’ joint
agreement to a voluntary remand. R. 660. The Appeals Council then vacated the case, suggesting
that upon remand the ALJ develop the record concerning Plaintiff’s alleged mental impairments
and give further consideration to Plaintiff’s residual functional capacity (RFC). R. 675.

        On remand, the same ALJ held a second hearing on December 18, 2018. R. 627. Michael
Carney testified as an impartial medical expert. Id. On January 16, 2019, the ALJ issued her
written opinion denying Plaintiff’s claims for disability insurance benefits and supplemental
security income prior to September 15, 2017. R. 617. The Commissioner further found that
Plaintiff was disabled for purposes of these claims beginning on September 15, 2017. R. 616-17.
Plaintiff now seeks judicial review of the ALJ’s January 2019 decision, which stands as the final
decision of the Commissioner. Schmidt v. Astrue, 496 F.3d 833, 841 (7th Cir. 2007).
    A. Medical Background

        Plaintiff’s medical issues primarily relate to pain that proved challenging to diagnose and
prove by objective methods. In April 2015, Plaintiff reported groin pain and was using a cane to
walk. R. 512. In August 2015, he experienced symptoms of arthritis, and was prescribed pain
medication and told to decrease his Lipitor due to pain and weakness. R. 533-34. In September
2015, Plaintiff reported that he had pain in his thighs and calves, made worse by walking. R. 561.
Notes from his September medical care state that any call received by Plaintiff was related to his
pain, but also noted that he was “in no obvious distress.” Id. In addition, he had anxiety and felt
depressed. Id. In October 2015, Plaintiff said that he was frequently in pain and was experiencing
tingling in his fingers and hands. R. 563. Physician Assistant (PA) Finnegan observed that when
he got up from a seated position to walk across a room, it appeared like he was walking on hot
coals. Id. His medical records stated he had polyarthralgia, but he did not yet require a walker.
R. 564. PA Finnegan also noted that he was “not sure what is going on” and “[w]hether the pain
is psychogenic or not is difficult to say.” R. 563.

        In November 2015, Plaintiff continued to report pain in his thighs, calves, shoulders, and
arms, for which he was taking Norco and Gabapentin. R. 566. PA Finnegan noted that Plaintiff
was walking and using a cane to get around. Id. In December 2015, he saw a rheumatologist for
treatment of his arthritic pain in his feet, toes, legs, shoulders, hands, and fingers. R. 516-17. The
rheumatologist noted that he was using a walker and concluded that there was no arthritis, based
on the exam, and that a “fibromyalgia diagnosis fits best.” R. 518 However, she noted that the
diffuse pain from toes to fingertips was unusual, even for fibromyalgia. Id.

        In May 2016, Plaintiff continued to report chronic pain in his abdomen, back, and legs. R.
568. He reported that he dreamt of killing his brother, and was assessed with chronic pain
syndrome, anxiety, vertigo, and urinary urgency. R. 569. At that time, he was using a walker. Id.
Between April and October 2016, Plaintiff sought mental health treatment. R. 576-95. His
therapist noted that he had a fixed negative outlook and limited range of coping skills, and that he
generally avoided people. Id. In August 2016, Plaintiff saw Dr. Habib, and continued to report
that he had pain in his thighs, calves, shoulders, and arms, and continued to use a walker. R. 555-
57. In October 2016, he was seen at a cardiology clinic for ongoing management of his cholesterol
and he reported that his pain and heaviness in his legs continued, and that he was using a walker.
R. 932-35.

        At a medical appointment in February 2017, Plaintiff’s listed diagnoses included chronic
pain syndrome, chronic anxiety, and fibromyalgia. R. 957. An April 25, 2017 X-ray of his cervical
spine showed cervical spondylosis and a lumbar X-ray confirmed lumbar spondylosis. R. 902,
904. In May 2017, Plaintiff reported that he had fatigue, back pain, weakness, headaches, sleep
disturbance, and anxiety. R. 904. He requested a wheelchair but was told by PA Finnegan that it
would be better not to use one so that he could retain more mobility and not become reliant on a
wheelchair. R. 958. However, on September 15, 2017, Plaintiff was prescribed a wheelchair by
PA Finnegan based on a diagnosis of chronic pain syndrome and lower extremity weakness. 1 R.
862. At a medical appointment on September 13, 2017, he stated that he could not stand for his

1
 The prescription has a 9/13/2017 date printed on it but is signed by PA Finnegan with a handwritten date
of 9/15/2017. The ALJ relied on the 9/15/2017 date in her onset of disability finding.
                                                   2
exam because he did not have the strength or mobility to do so. R. 964. In October 2017, Plaintiff
saw Dr. Kouimelis. He continued to complain of diffuse muscular pain and reported that he had
been unable to walk for a few months. R. 968-69. An additional cervical MRI performed in
November 2017 showed multilevel disc degenerative changes and a lumbar MRI confirmed two
disc protrusions as well as a disc bulge. R. 972-73.

   B. The ALJ’s Decision

        At the second hearing on December 18, 2018, Plaintiff testified that his pain had worsened
and that he was using a walker so that he did not fall over. R. 640. He testified that his doctor
referred him to physical therapy, but he only went to one session due to a lack of insurance
coverage. R. 635. Plaintiff further testified that he had switched doctors because his last doctor
told him that there was nothing else that could be done for him aside from a functional capacity
evaluation that was not covered by insurance. R. 636-37. Plaintiff also said that he stopped mental
health treatment because his insurance would not cover it. R. 638. Plaintiff also testified that he
had switched his medication to Lyrica. R. 639. He told the ALJ that he had anger issues and
dreamed of harming his brother. R. 641. Psychologist Michael Carney testified as the impartial
medical expert who reviewed Plaintiff’s medical records. His testimony focused on mental health
and did not include any reference to plaintiff’s medical complaints regarding physical pain. R.
643-46. He testified that Plaintiff should be limited to simple and routine work. R. 646.

        Approximately one month later, the ALJ issued her ruling, finding that Plaintiff did not
qualify as disabled prior to September 15, 2017. The ALJ relied on largely the same evidence and
rationales as she did in her first ruling. At step one, the ALJ found that Plaintiff did not engage in
substantial gainful activity during the period from his alleged onset disability date to his date last
insured.    R. 603.       At step two, the ALJ found the following severe impairments:
“myalgia/arthralgias; fibromyalgia; and depression.” Id. At step three, the ALJ found that Plaintiff
did not have an impairment or combination of impairments that meets the severity of one of the
listed impairments. R. 605. Specifically, the ALJ found that Plaintiff did not meet the
requirements of Listings 1.00, 1.02, 1.04, 11.04, 14.09, and SSR 12-2p. R. 606. Regarding her
analysis of Plaintiff’s fibromyalgia, the ALJ stated that the records failed to document loss of
musculoskeletal function or motor function, central nervous system dysfunction, or dysfunction in
the immune system that rose to the listing level severity. R. 605.

        The ALJ proceeded to step four where she found that Plaintiff had an RFC to perform
medium work prior to September 15, 2017 (the date Plaintiff was given a prescription for a
wheelchair), and light work thereafter. R. 606-615. The ALJ found that Plaintiff had been unable
to perform any past relevant work. R. 615. At step five, the ALJ found that there were a significant
number of jobs in the national economy that Plaintiff could have performed prior to September 15,
2017. R. 616.

        In her decision, the ALJ reviewed several medical opinions. She gave the opinions of the
state agency medical consultants Victoria Dow, M.D. and L. Zuniga, M.D., little weight as they
did not conduct a completed file review in determining that Plaintiff’s impairments were not
severe. R. 612. The ALJ also gave limited weight to the opinion of Plaintiff’s treating physician
Edward Pyun, Jr., who opined in September 2014 that Plaintiff was unable to work at that time,

                                                  3
because he provided only “a temporary restriction following claimant’s diverticulitis surgery.” R.
613. Meanwhile, she gave great weight to the opinion of Dr. Carney, the expert who testified at
the hearing. The ALJ found that Dr. Carney stated that there was minimal mental health treatment
in the record, and that Plaintiff did not meet or equal any listing related to mental health. R. 613.
The ALJ assigned his opinion “great weight because he had the opportunity to listen to the
claimant’s testimony, review the entirety of the longitudinal record, testify from a completely
neutral and independent position, and render an opinion well within his medical expertise.” Id.

        In considering Plaintiff’s RFC, the ALJ found that “[w]hile the claimant and his
representative consistently argue that the records show the need for a cane, walker, and then
eventually a wheelchair, the actual objective medical examinations fail to document clinical signs
and observation.” R. 611. The ALJ stated that “[a]t the remand hearing, the claimant testified that
he is using a walker because he has pain throughout his whole body, but later says he needs the
walker for balance.” R. 607. The ALJ noted that while the records documented that Plaintiff was
approved for 8 physical therapy sessions in 2018, he stated that his insurance would not cover it.
Id. The ALJ also noted that Plaintiff did not have a mental health treatment source and pointed
out that even though he had scheduled an appointment for counseling in November 2016, he
claimed that his insurance would not cover any more visits and he did not avail himself of free or
low-cost mental health treatment. Id.

        The ALJ also found Plaintiff’s statements about his symptoms to be inconsistent, “because
prior to the established onset date the records largely document treatment by a physician’s assistant
whose physical examinations documented minimal abnormalities and whose treatment rendered
was routine.” R. 608. The ALJ found that he was seen by Dr. Kouimelis on the alleged onset date
for an annual physical, where he complained of continuous pain in his thighs, calves, shoulders,
and arms, but admitted that medication did help to control the pain. Id. In addition, the doctor’s
physical exam did not document abnormalities even though he prescribed medications as well as
a walker. Id. Further, a few weeks after the onset date, Plaintiff saw a rheumatologist for his pain
and he was noted as using a cane despite the prescription for a walker. Id. The rheumatologist
noted that he did not have “synovitis, pain, or impaired range of motion” and he did not appear to
be in distress. Id. The rheumatologist diagnosed Plaintiff with fibromyalgia but did not
recommend narcotics for fibromyalgia. Id. The ALJ also noted that the rheumatologist
recommended an exercise class which Plaintiff did not attend, and that Plaintiff failed to follow up
with this or any other rheumatologist. Id.

        The ALJ went on to find that Plaintiff’s future care was handled by either a nurse
practitioner in the lipid clinic or the PA in the primary care clinic and that subsequent records
documented similar clinical findings. The ALJ found that all of this supported her decision that
Plaintiff was not disabled prior to September 15, 2017. R. 611.

                                   STANDARD OF REVIEW

        A reviewing court may enter judgment either “affirming, modifying, or reversing the
decision of the [ALJ], with or without remanding the cause for a rehearing.” 42 U.S.C. § 405(g).
The ALJ’s factual findings are conclusive if they are supported by substantial evidence. Skinner
v. Astrue, 478 F.3d 836, 841 (7th Cir. 2007) (citing Richardson v. Perales, 402 U.S. 389, 399-401

                                                 4
(1971) (defining substantial evidence as “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion”). The reviewing court “is not allowed to displace the
ALJ’s judgment by reconsidering facts or evidence, or by making independent credibility
determinations.” Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008).

         Notwithstanding, the Seventh Circuit urges that this review is not merely a rubber stamp.
Scott v. Barnhart, 297 F.3d 589, 593 (7th Cir. 2002). Rather, a reviewing court should conduct a
critical review of the evidence prior to affirming the ALJ’s decision. Eichstadt v. Astrue, 534 F.3d
663, 665 (7th Cir. 2008). In addition, the decision will not be affirmed where the ALJ does not
build a logical bridge from the evidence to the conclusion. Berger v. Astrue, 516 F.3d 539, 544
(7th Cir. 2008). Federal courts may not build a logical bridge on behalf of the ALJ. See Minnick
v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015).

                                            DISCUSSION

       Plaintiff raises several arguments related to the ALJ’s RFC evaluation: (1) the ALJ erred
by “playing doctor” in various ways; (2) the ALJ erred in failing to obtain an updated medical
opinion; and (3) the ALJ improperly evaluated his symptoms of severe pain and inability to walk.
Upon review, the Court finds that a remand is warranted because the ALJ played doctor in too
many instances and should have sought the assistance of an expert.

       ALJ’s cannot reliably interpret technical medical records or make their own diagnoses.
The ALJ should “rely on expert opinions instead of determining the significance of particular
medical findings themselves." See, e.g., Moon v. Colvin, 763 F.3d 718, 722 (7th Cir. 2014). See
also Rohan v. Chater, 98 F.3d 966, 970 (7th Cir. 1996). Notwithstanding, the Seventh Circuit has
affirmed ALJ’s in some cases where ALJ’s evaluated medical records. See, e.g., Summers v.
Berryhill, 864 F.3d 523, 529 (7th Cir. 2017); Dixon v. Massanari, 270 F.3d 1171, 1178-79 (7th
Cir. 2001); Knight v. Chater, 55 F.3d 309, 314 (7th Cir. 1995). In those cases, however, the ALJs
were merely summarizing the evidence rather than interpreting it to reach a diagnosis that differs
from the one made by the doctors.

        Here, two important facts underlie Plaintiff’s doctor-playing argument. First, the ALJ did
not call a medical expert at the hearing who could opine as to Plaintiff’s physical impairments.
Second, the ALJ rejected the opinions of the State agency doctors since they did not conduct a
completed file review. 2 Thus, the ALJ unavoidably analyzed the evidenced based on her layperson
judgment. The relevant question is whether the ALJ’s doctor playing could be considered
harmless.

        Plaintiff’s doctor-playing argument is strongest when considered in relation to the
credibility analysis of Plaintiff and the analysis of the medical opinions. For example, the ALJ’s
credibility analysis consisted of finding that Plaintiff’s statements concerning his symptoms were
inconsistent because they changed after the alleged onset date. The ALJ stated: “[C]laimant’s
statements about the intensity, persistence, and limiting effects of his or her symptoms . . . are
inconsistent because prior to the established onset date the records largely document treatment by

2
 The State agency doctors rendered their opinions in April and August 2015, over a year before the hearing
and before additional medical evidence was submitted. R. 65-66, 82-83.
                                                    5
a physician’s assistant whose physical examinations documented minimal abnormalities and
whose treatment rendered was routine, conservative, and generally consisted of medication refills
and continuous recommendations to stay active.” R. 608. However, the ALJ failed to explain how
such findings of “minimal abnormalities” prior to the alleged onset date invalidate Plaintiff’s
statements concerning his symptoms as they developed and became severe.

        The ALJ also relied too heavily on a lack of objective evidence. The ALJ noted, for
example, “Subsequent records document similar clinical findings . . . He had no deformities,
clubbing, cyanosis, erythema, or edema on his back or extremities. . . In August 2016, at an
appointment with a physician . . . [w]hile the claimant complained of pain . . . all over his body . .
. the doctor observed that the claimant did not appear in acute distress.” R. 609. Later in her ruling
the ALJ continued with the same rationale, stating:

               Even as of the established onset date, the claimant’s treating
               physician’s assistant noted that there was no synovitis in the
               extremities and “no findings of atrophy from disuse,” which would
               lend considerable support to the claimant’s allegations of pain and
               inability to move, walk, or do much other than lie in bed all day long
               watching television . . . if the claimant were truly as limited,
               immobile, unstable, or bedridden as he has claimed, the evidence
               would be replete with notes about falls, atrophy, muscle wasting,
               evidence of bed sores or pressure ulcers, and/or swelling/edema due
               to fluid build up in the muscle tissue.

R. 612. The ALJ’s rationale in discrediting Plaintiff was that the objective evidence was minor.
This rationale rests on the assumption that Plaintiff would not have had the degree of pain alleged
without greater objective evidence. However, this assumption is not always true, particularly with
fibromyalgia.

         “Fibromyalgia is diagnosed primarily based on a patient’s subjective complaints and the
absence of other causes for complaints.” Harbin v. Colvin, 2014 WL 4976614, at *5 (N.D. Ill Oct.
6, 2014). “Its cause or causes are unknown, there is no cure, and, of greatest importance to
disability law, its symptoms are entirely subjective. There are no laboratory tests for the presence
or severity of fibromyalgia.” Sarchet v. Chater, 78 F.3d 305, 306 (7th Cir. 1996); see also Michael
N. v. Saul 2021 WL 1172743, at *5 (N.D. Ill. March 29, 2021). Given the complexity of properly
assessing fibromyalgia, it is recommended that an ALJ use a medical expert familiar with
fibromyalgia when a claimant makes a credible claim of fibromyalgia or properly explain the
choice not to do so to allow the Court to review it. See, e.g., Michelle M. v. Saul, No. 18 C 50003,
2019 WL 6609425, at *5 (N.D. Ill. Dec. 5, 2019); Stokes v. Astrue, No. 9 C 972, 2010 WL
3326803, at *8 (S.D. Ind. Aug. 23, 2010). Here, the ALJ provided a chronology of Plaintiff’s
treatment but may have used the wrong criteria in evaluating it, such as the lack of objective
findings the ALJ cited concerning Plaintiff’s gait, muscle strength, lack of sores, etc. The Court
cannot make any definitive judgments in this regard, but merely finds that the ALJ needs an
evaluation from a medical expert to ensure that the conclusions regarding the medical evidence
are fair. See, e.g., Akin v. Berryhill, 887 F.3d 314, 317-18 (7th Cir. 2018); see also Hall v. Colvin,
778 F.3d 688, 691 (7th Cir. 2015) (“an administrative law judge may not deny benefits on the sole

                                                  6
ground that there is no diagnostic evidence of pain”); Michelle M., 2019 WL 6609425, at *16
(“even if the ALJ’s evaluation of the objective evidence was valid, the ALJ was required to have
at least another rationale to support a credibility finding.”).

        Another rationale given by ALJ for denying benefits was that Plaintiff should have pursued
additional treatment for his conditions. See, e.g., R. 608 (“[T]he doctor specifically recommended
an exercise class at the YMCA called ‘Joyful Joints’ . . . [claimant] did not attend the YMCA
class.”); R. 610 (“Regarding the claimant’s mental impairments, during the period at issue, the
medical evidence contains little to no record of mental health or psychiatric care or evaluation
prior to April 2016, when the claimant completed a mental health assessment.”); R. 611 (Plaintiff’s
“practitioner generally refills the same medications and objective examinations fail to reflect
significant abnormalities to support deterioration or worsening of the claimant’s impairments.”).
While course of treatment is a valid factor to consider, see SSR 16-3p (S.S.A. Mar. 16, 2016)
(factors 4-6), the ALJ’s analysis rested too heavily upon medical assumptions about what treatment
options were correct or available for Plaintiff. The ALJ appeared to think that further effective
treatment would be available for a patient experiencing fibromyalgia, but, again, this is not always
true. Id. (“A medical source may have advised the individual that there is no further effective
treatment to prescribe or recommend that would benefit the individual.”);see also Michelle M.,
2019 WL 6609425, at *6 (finding that this possibility has been noted specifically for fibromyalgia)
(citing to the Mayo Clinic Website, “Fibromyalgia: Treatment” (“The emphasis is on minimizing
symptoms and improving general health. No one treatment works for all symptoms.”). The Court
finds this rationale was not sufficiently supported by the record. A medical expert may have been
able to opine on these issues as well.

        The Commissioner argues that these are not flaws in the ALJ’s decision, but rather the fault
of the Plaintiff, because it is his burden to provide evidence of his disability. In effect, the
Commissioner is arguing that the ALJ’s analysis was harmless error. See Dock v. Berryhill, No.
16 C 50277, 2017 WL 5293901, at *16 (N.D. Ill. Nov. 13, 2017). An error is harmless only when
a court can “predict with great confidence that the result on remand would be the same.” Schomas
v. Colvin, 732 F.3d 702, 707 (7th Cir. 2013). Here, the Court cannot make such a prediction
because there is evidence that Plaintiff’s impairments could change the RFC analysis. For
example, the ALJ found that Plaintiff was able to perform medium work prior to September 15,
2017 and light work thereafter. Plaintiff disputes that he could perform the lifting and carrying
requirements of his RFC. The Court agrees that the record contains evidence that may support a
finding that Plaintiff’s fibromyalgia prevents him from performing lifting and carrying. In
addition, even the light work RFC required Plaintiff to sit for 6-8 hours and to stand/walk for at
least 6 hours. There is ample record evidence that Plaintiff would not be able to perform those
requirements.

        The above conclusions are sufficient to order a remand, such that the Court need not
address Plaintiff’s remaining arguments in depth. The Court notes, however, that Plaintiff has
raised some valid concerns regarding the ALJ’s rejection of the Plaintiff’s assertions regarding his
need for a cane, walker, or wheelchair. Here, too, the doctor-playing issue is at play. For example,
the ALJ assumed that Plaintiff’s acclaimed need for a wheelchair was inconsistent, since the record
was not replete with notes about falls, muscle atrophy, or bed sores. R. 612. It is unclear whether
these assumptions are medically grounded. On remand, the ALJ should call a medical expert to

                                                 7
address the above issues as well as others not addressed in herein. In remanding this case, the
Court is not indicating that the ALJ must rule a particular way or that the ALJ's current rationales,
if supported by an appropriate medical opinion and made after a fair review of the factual record,
could not be relied upon to support a finding that plaintiff was not disabled.

                                         CONCLUSION

        For the foregoing reasons, Plaintiff’s motion for summary judgment is granted, the
Commissioner’s motion for summary judgment is denied, the decision of the ALJ is reversed, and
the case is remanded.

Date: July 9, 2021                            ENTER:


                                              _______________________________
                                                United States Magistrate Judge




                                                 8
